UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

Case No.: 2:19-cv-05753-AB-PLAx Date: October 28, 2019

 

 

Title: Barbara Phelps v. Evora A. Gathright, et al.

 

 

Present: The Honorable ANDRE BIROTTE JR., United States District Judge

 

Carla Badirian N/A
Deputy Clerk Court Reporter
Attorney(s) Present for Plaintiff(s): Attorney(s) Present for Defendant(s):
None Appearing None Appearing

Proceedings: [In Chambers] ORDER TO SHOW CAUSE WHY PLAINTIFF
SHOULD NOT BE SANCTIONED IN THE AMOUNT OF
$500.00 FOR FAILURE TO APPEAR

On October 1, 2019, Plaintiff Barbara Phelps (“Plaintiff”) filed a motion for
default judgment against Defendant Evora A. Gathright. (Dkt. No. 22.) The Court
held a hearing on Plaintiff's motion on October 25, 2019, at which Plaintiff failed
to appear.

Because Plaintiff failed to appear at the scheduled hearing on its motion for
default judgment, the Court ORDERS that Plaintiff show cause, within fourteen
(14) days of the date of issuance of this order, as to why Plaintiff should not be
sanctioned in the amount of $500.00 for failure to appear.

IT IS SO ORDERED.

CV-90 (12/02) CIVIL MINUTES —- GENERAL Initials of Deputy Clerk CB

1
